Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the patent to Ray et al (‘803) in view of the patent to Hartland (‘496) and the PG-Publication to Rokkan et al (‘284).
 	Ray et al discloses a system (204, see Figs. 14-19) that includes a first deployment device (219) located on a marine vessel (200), a second deployment device (219) located on the marine vessel (200), a first line (206) coupled to the first deployment device and including a first plurality of ocean bottom nodes (216, ocean bottom sensor units or pods), and a second line (206) coupled to the second deployment device and including a second plurality of OBNs (216).
 The differences between independent claim 1 and Ray et al is the claim specifies (a) a plurality of tethers configured to be coupled between the first line and the second line at intervals along the first line and the second line, and (b) that the first 
Per difference (a), Hartland teaches (see col. 6, lines 14-22) that it is known to use tethers along the streamers of the towed array to maintain a wide a parallel towed seismic array.
Per difference (b), Paragraphs 0055-0061 of Rokkan et al discloses a node deployment and retrieval system.  Of note with respect to the instant claim is in paragraph 0057 Rokkan et al suggests that in an alternative when two node deployment systems are used that the systems are used simultaneously.
Therefore, in view of Hartland, it would have been obvious to one of ordinary skill in the art to modify Ray et al by coupling a plurality of tethers between the first and second lines at specific intervals along the first and second lines so as to maintain a set spacing between the two lines and in view of Rokkan et al, it would have been obvious to one of ordinary skill in the art to deploy and retract the first and second lines of the Ray et al system simultaneously so as to increase the overall safety, efficiency and reliability of the seismic system.  Claim 1 is so rejected.
Per claim 2, it is implicit that the plural tethers would be coupled to the two lines during deployment of the two lines.
Per claims 3-5, Hartland (col. 6, lines 1-30) suggests paravanes, etc. for maintaining the spread.
Per claim 8, paragraph 0043 of Rokkan et al teaches that reels, spools and winches are well known for line storage, deployment and retraction such that it would .

4.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the patent to Ray et al (‘803) in view of the patent to Hartland (‘496).
Ray et al discloses a method (204, see Figs. 14-19) that includes deploying a first deployment device (219) located on a marine vessel (200), deploying a second deployment device (219) located on the marine vessel (200), a first line (206) coupled to the first deployment device and including a first plurality of ocean bottom nodes (216, ocean bottom sensor units or pods), and a second line (206) coupled to the second deployment device and including a second plurality of OBNs (216).
The difference between the above combination and claim 12 is the claim specifies the step of maintaining a spread between the plurality of lines during deployment using a plurality of tethers (claim 12) or a plurality of tethers coupling the plurality of lines and spaced a distance from one another (claim 19).
Hartland teaches (see col. 6, lines 14-22) that it is known to use tethers along the streamers of the towed array and paravanes attached thereto to maintain a wide a parallel towed seismic array.
Therefore, in view of Hartland, it would have been obvious to one of ordinary skill in the art to modify Ray et al by coupling a plurality of tethers between the first and second lines at specific intervals along the first and second lines with paravanes for maintaining tautness so as to maintain a set spacing between the two lines.  Claim 12 is so rejected.
.

5.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the patent to Ray et al (‘803) in view of the patent to Hartland (‘496), as applied to claims 12 and 13 above, and further in view of Workman et al (‘042). 
Per claim 18, Workman et al teaches structure (20, 22) for applying forces to the front and rear, respectively, of a towed seismic spread such that it would have been obvious to one of ordinary skill in the art to have further modified Ray et al’s method to include such so as to maintain the spacing and spread of the two lines.

6.	Claims 9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the patent to Ray et al (‘803) in view of the patent to Hartland (‘496) and PG-Publications to Rokkan et al (‘284), as applied to claims 1 and 12 above, and further in view of the PG-Publication to Brenders et al (‘516).
Per claims 9, 14 and 15, Brenders et al teaches ocean bottom nodes with floatation devices (see Fig. 3 and paragraph 0042) for controlling the buoyancy of the individual nodes such that it would have been obvious to one of ordinary skill in the art to further modify Ray et al’s method/system to include controlling (i.e, reducing or increasing) the buoyancy of the OBN’s for easy deployment and retrieval.

Allowable Subject Matter
7.	Claims 10, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	Claims 19-23 are allowed.

Response to Arguments
9.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on all the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl